Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED OFFICE ACTION


1.	Applicant’s election of claims 1-3, 5-14 pertains to Species I   for prosecution without traverse in the communication with the Office on 07/02/2021 is acknowledged.

Claim Rejections - 35 USC § 102

2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status

3. 	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102(a) (1) (after AIA ) and 35 U.S.C. 102(a) (2) (after AIA ) that form the basis for the rejections under this section made in this office action.
NOVELTY; PRIOR ART.—A person shall be entitled to a patent unless—
(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention; or
(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.



4.	Claims 1-3, 6-7, 13-14 are rejected under 35 U.S.C. 102(a) (1) as being anticipated by 

Brown et al. (US 2010/0035403) thereafter Brown 403,
With regard to claim 1, Brown 403 discloses an integrated circuit (IC) component, comprising: a substrate; (Fig 3, Fig 4, substrate 111,para [0038],  a device layer on the substrate;  (Fig 3, Fig4 ,device layer 313, para [0044]): a plurality of  interconnect layer on the device layer 
(Fig 3, Fig 4, plurality of interconnect layers 320 para [0050]; and a cavity in the substrate. (Fig 3, Fig 4, cavity 380, para [0047])
	With regard to claim 3, Brown 403 discloses an integrated circuit (IC) component,
wherein the device layer includes a transistor, and the cavity is at least partially under the transistor. (Shown in Fig 3, Fig 4).
	With regard to claim 6, 7, Brown 403 discloses an integrated circuit (IC) component,
, wherein the plurality of interconnect layers includes a conductive line, and the cavity is at least partially under the conductive line. (Fig 3, Fig 4, plurality of interconnect layers 320 para [0050]);
Or, wherein the plurality of interconnect layers includes an inductor, and the cavity is at least partially under the inductor. . (Fig 3, Fig 4, inductor 332, para [0050]).
 With regard to claim 13, evidently, Brown 403 discloses an integrated circuit (IC) component,, wherein the IC component is a die ( a die is a subcomponent of a semiconductor wafer ( the abstract and the full Brown 403 disclosures
	With regard to claim 14, Brown 403 discloses an integrated circuit (IC) component wherein the substrate includes a crystalline semiconductor.(para [0004]).


    PNG
    media_image1.png
    399
    613
    media_image1.png
    Greyscale

Brown 403 DISCLOSURE

5.	Claims 1-3, 6, 8-13 are rejected under 35 U.S.C. 102(a) (1) or 35 U.S.C. 102(a) (2)   as 

being anticipated by Goktepeli (US 2018/0083098) thereafter Goktepeli 098.
.
With regard to claim 1, Goktepeli 098 discloses an integrated circuit (IC) component, comprising: a substrate; (Fig 4, substrate 120, para [0022]) a device layer on the substrate; (Fig 4 device layer 160, para [0020]) a plurality of interconnect layers on the device layer; (Fig 4,  interconnect layers M1 through M4 , para [0020]) and a cavity in the substrate.(Fig 4, cavity 105, Fig 19) 
With regard to claim 2, 3, 5, Goktepeli 098 discloses an IC component wherein the cavity is filled with a gas. (Para [0018])
Or, wherein the device layer includes a transistor, and the cavity is at least partially under the transistor. (Shown in Fig 2C, plurality of transistors 145, para [0020])
Or, wherein the transistor is included in an array of transistors on a fin, and the cavity is at least partially under the array of transistors. (Fig 4, para [0023])
With regard to claim 6, Goktepeli 098 discloses an integrated circuit (IC) component,
, wherein the plurality of interconnect layers includes a conductive line, and the cavity is at least partially under the conductive line. (Fig 4, plurality of interconnect layers M1 through M4,  para [0020]);
With regard to claim 8, 9, 10, 11, 12, 13, Goktepeli 098 discloses an integrated circuit (IC) component, further comprising: an inlet in fluid communication with the cavity.(Shown in Fig 4)
Or, wherein the inlet terminates in the device layer. (Shown in Fig 4)
Or, wherein the inlet terminates in an interconnect layer. (Shown in Fig 4)
Or, wherein the inlet terminates at a boundary between the device layer and an adjacent interconnect layer. (Shown in Fig 4)
Or, wherein the inlet is one of a plurality of ports in fluid communication with the cavity.
(Shown in Fig 4)
 	Or, wherein the IC component is a die.

    PNG
    media_image2.png
    706
    975
    media_image2.png
    Greyscale

  Goktepeli 098  DISCLOSURE


                                     Claim Rejections - 35 USC § 103    
                                                                                                                                                                     
6. 	The following is a quotation of 35 U.S.C. 103 (post-AIA ) which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

7. 	 Claims 2, 5 are rejected under 35 U.S.C. 103 as being unpatentable over Brown 

et al. (US 2010/0035403) thereafter Brown 403

With regard to claim 2, as set forth in the rejection of claim 1, Brown 403 discloses all the invention except for the specific wherein the cavity is filled with a gas.
This limitation, however, is considered obvious because the filling of cavity with a gas is well known in the semiconductor art as evidenced by the Disclosure by cousin (US 2007/0274058).
A person skilled in the art would have been motivated to fill the cavity with gas to increase the efficiency of the isolation effect of cavity as it is known in the art.
With regard to claim 5, obviously, the transistor can be included in an array of transistors on a fin, and the cavity is at least partially under the array of transistors. (Shown in Fig 3, Fig 4)
8. 	 Claim 7, 14 are rejected under 35 U.S.C. 103 as being unpatentable over Goktepeli 098
	With regard to claim 7, obviously the Goktepeli 098 device with plurality of interconnect layers can includes inductor, (para [0002]) and the cavity is at least partially under the inductor.
With regard to claim 14, Goktepeli 098 discloses a silicon substrate (para [0002]) and obviously the substrate can includes a crystalline material 

9.	When responding to the office action, Applicants are advised to provide the examiner with the line numbers and the page numbers in the application and/or references cited to assist the examiner to locate the appropriate paragraphs.
9.	A shortened statutory period for response to this action is set to expire 3 (three) months and 0 (zero) day from the day of this letter. Failure to respond within the period for response will cause the application to be abandoned (see M.P.E.P. 710.02(b)).
                                                     CONCLUSION
10.        Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thinh T Nguyen whose telephone number is 571-272-1790.  The examiner can normally be reached on Monday-Friday 9.30 AM-6.30 PM US Eastern Time. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Toledo Fernando can be reached at 571-272-1867.The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval [PAIR] system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

                                                               /THINH T NGUYEN/                                                               Primary Examiner, Art Unit 2897